Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1, 3-7, 9-11, and 13 are currently pending. Claims 1, 3-7, 9-11, and 13 are amended. No claims have been added or pending. 
Response to Arguments
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The rejected limitations have been removed from claim 1. Therefore, the 35 USC 112 rejection has been withdrawn.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s arguments in view of the present claim amendments, Examiner respectfully disagrees with Applicant’s assertions. Regarding Applicant’s assertion of “amended claim 1 is not just a record of an individual's schedule, but a method to schedule a joint job for the all of the first user and the second user to perform the joint job together,” Examiner respectfully asserts that a method for scheduling a joint job to be performed together is a part of the abstract idea, not something that could integrate the judicial exception into a practical application. 
Regarding the cited portion of the specification, Examiner respectfully asserts that the improvement of “the user of the mobile terminal 100 assigns an appropriate schedule to other people as well as manages a schedule of his own” is not an improvement to the functioning of the computer. The cited portion does not provide any improvements to the computer, or to any other technology or technical field. The claims do not reflect any improvements to the computer. Furthermore, the improvement of “manage a joint schedule and other people's schedules together,” is an improvement to the management of the schedule, which is an improvement to the abstract idea. 
Accordingly, the present claims are rejected under 35 USC 101. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s arguments in view of Stevens, Examiner respectfully disagrees with Applicant’s assertions. 
Primarily, the claim recites, under considerations of the broadest reasonable interpretation of the claimed invention, determining a date for the two users to be scheduled for the same task and then the system transmits the scheduled task to two possible device configurations. In at least paragraph [0038] of Stevens, the system recognizes multiple providers may be scheduled to perform a single service. The computing system, in at least the cited portions of [0056-0057], is able to provide optimal schedule openings to the user, which are informed by the service provider schedules. The system does not merely provide each of the schedules of the users. Rather, the service provider schedules are evaluated by the system in order to determine an optimal time, wherein paragraph [0038] of Stevens, the system recognizes multiple providers may be scheduled to perform a single service. 
Regarding Applicant’s argument of “So, only a few of all of the providers share the same schedules, while others do not. Since the main purpose of Stevens et al. is to optimizing a service provider schedule and route based upon customer geographic locations and nearby opportunities, making appointment between all of providers and customer is not an option for Stevens et al,” Examiner respectfully disagrees with Applicant’s assertion. Primarily, the presently claimed invention does not recite, under considerations of the broadest reasonable interpretation of the claimed invention, making an appointment between all of the providers and a customer.  For the amended imitations, see detailed rejection below. Applicant is reminded that it is impermissible to import limitations from the specification into the claims. (See MPEP 2111.01(II)) In order for Applicant to be given the argued interpretation, the claims must positively recite the argued subject matter.
Regarding Applicant’s argument of “Stevens et al. actually teaches against synching all schedules and determining a best schedule based on the multiple schedules, because Stevens et al. specifically describes only a few providers sharing schedules so as to optimizing a service provider schedule and route 
 Accordingly, the present claims are rejected under 35 USC 103. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-7, 9-11, and 13 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1, 3-7, 9-11, and 13 are directed to a system. Therefore, the claims are directed to a patent eligible category of invention.
Step 2A, Prong 1: Claim 1 is directed to assigning a scheduled task to a user, constituting an abstract idea based on “Certain Methods of Organizing Human Activity.” The limitations of “wherein the first information includes at least one of first schedule information of the first user first history information of the first user; collect second information related to a second user of the mobile terminal, execute a schedule management application, assign a new task to at least one of the first user and the second user based on the first information, the second information, and third information related to the new task registered via the schedule management application, and when the new task is relevant to all of the first user and the second user, determine a date available to all of the first user and the second user as a schedule for the new task based on the first information, the second information and the third information, and control the wireless communication circuit to transmit the schedule for the new task to 
Dependent claims 4-6 and 10-11, and 13 further narrow the abstract idea identified in the independent claims, which is directed to “Certain Methods of Organizing Human Activity.”
Dependent claims 3, 7, and 9 will be evaluated under Step 2A, Prong 2.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 is directed to a generic machine, including a display, wireless communication circuit, and processor, which perform the steps of the abstract idea. The limitations directed to a “processor capable of” performing the steps of an abstract idea indicate the claimed invention is mere instructions to implement an abstract idea on a computer. Furthermore, the limitation of “controlling the display to display an execution screen of the schedule management application,” as drafted, does not provide any improvement to the machine display, or to any other technology or technical field.
The claim limitations of “a wireless communication circuit configured to receive first information related to a first user of each of a plurality of external devices from an external server or the plurality of the external devices” and “control the wireless communication circuit to transmit a result of the assignment of the new task to the external server or the plurality of the external devices” as drafted, are mere extra-solution activity defining the step of gathering data in the form of data transmission across a network. This limitation does not improve the network, or any other technology or technical field.  This mere data gathering is insignificant extra-solution activity, which does not integrate the claimed invention into a practical application.
Therefore, the independent claim additional elements, when considered both individually and in combination, do not integrate the judicial exception into a practical application.
Dependent claims 4-6 and 10-11, and 13 further narrow the abstract idea identified in the independent claims, which does not integrate the judicial exception into a practical application.
Dependent claim 3 introduces another additional element, “control the wireless communication circuit to transmit the second information to the external server or the plurality of the external devices, and in accordance with a change of the second information over a preset level or a preset period, controlling the wireless communication circuit to transmit a signal including a matter of the change of the second third information to the external server or the plurality of the external devices.” This limitation, as drafted, is mere extra-solution activity defining the step of gathering data in the form of data transmission across a network. This limitation does not improve the network, or any other technology or technical field. This mere data gathering is insignificant extra-solution activity, which does not integrate the claimed invention into a practical application.
Dependent claim 7 introduces another additional element, “a location information processor configured to obtain location information of the mobile terminal.” There is no improvement to field of location technology, or any other technology or technical field. The mere linking of the use of the judicial exception to a particular technological environment is not sufficient to prove the claimed invention is integrated into a practical application. 
Dependent claim 9 includes the additional elements of “a location information processor configured to obtain location information of the mobile terminal” and “the processor is further to control the display to display a notification message on the display to lead an execution of the new task.” First, the limitation directed to the location information processor provides no improvement to field of location technology, or any other technology or technical field. The mere linking of the use of the judicial exception to a particular technological environment is not sufficient to prove the claimed invention is integrated into a practical application. Furthermore, the limitation directed to the display, as drafted, does not provide any improvement to the machine display, or to any other technology or technical field. 
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: Claim 1 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as a display, wireless communication circuit, and processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, the limitation of “control the display to display an execution screen of the schedule management application,” as drafted, does not provide any improvement to the machine display, or to any other technology or technical field. The original disclosure does not contain sufficient support to prove any improvement to the graphical user interface. Therefore, this element is not anything significantly more.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d).
Regarding the independent claim, the claim limitations of “a wireless communication circuit configured to receive first information related to a first user of each of a plurality of external devices from an external server or the plurality of the external devices” and “control the wireless communication circuit to transmit a result of the assignment of the new task to the external server or the plurality of the external devices” as drafted, are mere extra-solution activity defining the step of gathering data in the form of data receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. This mere data gathering is insignificant extra-solution activity, which is not anything significantly more than the judicial exception.
Therefore, the independent claim does not include anything significantly more than the judicial exception.
The dependent claims include the same abstract idea recited in the independent claims and merely incorporate additional details that narrow the abstract ideas, describe well-understood, routine, and conventional activities, or lack the necessary details to reflect an improvement to the functioning of the computer, or to any other technology or technical field. 
Dependent claims 4-6 and 10-11, and 13 further narrow the abstract idea identified in the independent claims, which does not contain anything significantly more than the judicial exception.
Dependent claim 3 introduces another additional element, “control the wireless communication circuit to transmit the second information to the external server or the plurality of the external devices, and in accordance with a change of the second information over a preset level or a preset period, controlling the wireless communication circuit to transmit a signal including a matter of the change of the second third information to the external server or the plurality of the external devices.” Similar to independent claim 1, this limitation, as drafted, is mere extra-solution activity defining the step of gathering data in the form of data transmission across a network. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. This mere data gathering is insignificant extra-solution activity, which is not anything significantly more than the judicial exception.
Dependent claim 7 introduces another additional element, “a location information processor configured to obtain location information of the mobile terminal.” There is no improvement to field of location technology, or any other technology or technical field. The mere linking of the use of the judicial 
Dependent claim 9 includes the additional elements of “a location information processor configured to obtain location information of the mobile terminal” and “the processor is further to control the display to display a notification message on the display to lead an execution of the new task.” First, the limitation directed to the location information processor provides no improvement to field of location technology, or any other technology or technical field. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. This mere data gathering is insignificant extra-solution activity, which is not anything significantly more than the judicial exception. Furthermore, the limitation directed to the display, as drafted, does not provide any improvement to the machine display, or to any other technology or technical field. The mere linking of the use of the judicial exception to a particular technological environment is not sufficient to prove the claimed invention is anything “significantly more” than the judicial exception.
Therefore, the dependent claims do not include anything significantly more than the judicial exception.
Accordingly, claims 1, 3-7, 9-11, and 13 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jaythani et al. (US 20150179000 A1) in view of Stevens et al. (US 20160140507 A1)

Regarding claim 1, Jaythani teaches a mobile terminal, comprising:
a display configured to display information related to the mobile terminal  (paragraph [0023] teaches the first mobile device displaying adhoc tasks (i.e. information), wherein paragraph [0055] the mobile device contains a screen (i.e. display unit); see also: Figs. 3-4); 
a wireless communication circuit configured to receive first information related to a first user of each of a plurality of external devices from an external server or the plurality of the external devices (paragraph [0048] teaches the first mobile device is configured to interact over a telecommunications network wherein paragraph [0021] the first mobile device can communicate with the coordination server (i.e. external server) or directly with a second mobile device, wherein paragraph [0029] teaches the server maintains the delivery and pickup schedules (i.e. first information)), 
wherein the first information includes at least one of first schedule information of the first user (paragraph [0048] teaches the first mobile device is configured to interact over a telecommunications network, wherein paragraph [0021] the first mobile device can communicate with the coordination server or directly with a second mobile device, wherein paragraphs [0029-0031] teach the system can maintain the customer delivery and pickup schedules, wherein the customer device can create a task and assign them directly to the second user or can be sent and saved remotely to the coordination server; see also: [0029]); 
and a processor configured to (paragraph [0021] teaches the first mobile device (i.e. processor); Examiner’s Note: A mobile device contains a processor.): 
collect second information related to a second user of the mobile terminal (paragraph [0024] teaches the mobile device is capable of determining the status of tasks, such as in paragraph [0049] teaches there are multiple vehicles containing mobile devices that are assigned to tasks to be performed by associated user/driver), 
execute a schedule management application (paragraph [0021] teaches the first mobile device contains a client software (i.e. schedule management application) that displays a task list to a user), 
control the display to display an execution screen of the schedule management application (Fig. 3 and paragraphs [0066-0067] teach the screen of the mobile phone displaying the task list for the user), 
assign a new task to at least one of the first user based on the first information, the second information, and third information related to the new task registered via the schedule management application (paragraph [0023] teaches assigning the first user of the first mobile device to a set of tasks, i.e. third information); see also: [0032]), 
and control the wireless communication circuit to transmit a result of the assignment of the new task to the external server or the plurality of the external devices (paragraphs [0025-0026] teach the first mobile device can communicate a completion response (whether the completion was successful or unsuccessful) to the coordination server (i.e. external server)). 
However, Jaythani does not explicitly teach wherein the processor is further configured to: when the new task is relevant to all of the first user and the second user, determine a date available to all of the first user and the second user as a schedule for the new task based on the first information, the second information and the third information, and control the wireless communication circuit to transmit the schedule for the new task to the external server or the plurality of the external devices.
From the same or similar field of endeavor, Stevens teaches wherein the processor is further configured to: when the new task is relevant to all of the first user and the second user (paragraph [0049] teaches identifying the customer timing requirements for the requested service (i.e. first information), such as the potential date and time block, wherein paragraph [0038] teaches defining multiple providers for a given customer appointment based on the service), 
determine a date available to all of the first user and the second user as a schedule for the new task based on the first information (paragraph [0049] teaches identifying the customer timing requirements for the requested service (i.e. first information), such as the potential date and time block, wherein paragraph [0038] teaches defining multiple providers for a given customer appointment based on the service), 
the second information (paragraphs [0052-0053] teach determining all schedule openings for identified qualified service providers (i.e. second information) based on the customer requirements, wherein paragraph [0038] teaches defining multiple providers for a given customer appointment based on the service; see also: [0049])
and the third information (paragraphs [0052-0053] teach determining all schedule openings for identified qualified service providers that are sufficiently long for the service and work with the provided customer timing, wherein paragraph [0038] teaches defining multiple providers for a given customer appointment based on the service), 
and control the wireless communication circuit to transmit the schedule for the new task to the external server or the plurality of the external devices (paragraphs [0055-0056] teach evaluating each provider and time slot in order to determine a single, optimal schedule time for the customer to receive the requested service from the service provider, wherein paragraph [0038] teaches defining multiple providers for a given customer appointment based on the service, and wherein paragraph [0015] teaches the devices can be utilized for managing a service provider schedule; see also: [0054, 0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaythani to incorporate the teachings of Stevens to include wherein the processor is further configured to: when the new task is relevant to all of the first user and the second user, determine a date available to all of the first user and the second user as a schedule for the new task based on the first information, the second information and the third information, and control the wireless communication circuit to transmit the schedule for the new task to the external server or the plurality of the external devices. One would have been motivated to do so in order to produce an optimally scheduled service provider appointment based on the proximity of the service provider to the customer’s geographical location and available time windows (Stevens, [0034]). By incorporating Stevens into the invention of Jaythani, one would have been able to avoid giving customers large time windows to expect a service provider with little assurance that they will actually arrive during the period provided, which is done by optimizing the service provider schedule and routes based on the customer availability time windows and their geographical locations (Stevens, [0004-0006]).

Regarding claim 4, the combination of Jaythani and Stevens teaches all the limitations of claim 1 above.
wherein: the plurality of the external devices are sorted into a plurality of groups in accordance with a preset condition, the first information further includes group information indicating each of the plurality of external devices belongs to a prescribed one of the plurality of the groups, and the processor is further configured to: determine that the new task relates to a prescribed one of the plurality of the groups based on the third information, and  BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/jsnApplication No.: 15/737,052Docket No.: 0465-6381PUS1Reply to Office Action of February 4, 2020Page 4 of 10when the new task relates to a first one of a plurality of the groups, based on the first information and the third information, assign the new task to at least one user belonging to the first group among the second user of the mobile terminal and the first user of each of the plurality of the external devices.
From the same or similar field of endeavor, Stevens further teaches wherein: the plurality of the external devices are sorted into a plurality of groups in accordance with a preset condition (paragraph [0052] teaches identifying a list of service providers that are qualified to perform the service at the given request location; Examiner’s Note: The preset condition is the location of the customer, which is established prior to identifying the service providers.), 
the first information further includes group information indicating each of the plurality of external devices belongs to a prescribed one of the plurality of the groups (paragraph [0052] teaches identifying which service providers are located in the region of the customer, which are identified out of all of the service providers in the qualified service providers listing, and wherein Fig. 3 and paragraph [0027] teaches service provider scheduling system may be utilized on software located in the service vehicle), 
and the processor is further configured to: determine that the new task relates to a prescribed one of the plurality of the groups based on the third information (paragraph [0053] teaches identifying, out of the service provider located in the region of the customer), 
and  BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/jsnApplication No.: 15/737,052Docket No.: 0465-6381PUS1Reply to Office Action of February 4, 2020Page 4 of 10when the new task relates to a first one of a plurality of the groups (paragraph [0053] teaches identifying, out of the service provider located in the region of the customer, all service providers who have schedule openings that are sufficiently long enough to perform the requested service), 
based on the first information and the third information (paragraph [0053] teaches identifying, out of the service provider located in the region of the customer, all service providers who have schedule openings that are sufficiently long enough to perform the requested service within a reasonable time frame (i.e. third information) relative to the customer timing (i.e. first information)), 
assign the new task to at least one user belonging to the first group among the second user of the mobile terminal and the first user of each of the plurality of the external devices (paragraphs [0055-0056] teach evaluating each provider and time slot in order to determine a single, optimal schedule time for the customer to receive the requested service from the service provider, wherein paragraph [0038] teaches defining multiple providers for a given customer appointment based on the service, and wherein Fig. 3 and paragraph [0027] teaches service provider scheduling system may be utilized on software located in the service vehicle; see also: [0054, 0073]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaythani to incorporate the teachings of Stevens to include wherein: the plurality of the external devices are sorted into a plurality of groups in accordance with a preset condition, the first information further includes group information indicating each of the plurality of external devices belongs to a prescribed one of the plurality of the groups, and the processor is further configured to: determine that the new task relates to a prescribed one of the plurality of the groups based on the third information, and  BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/jsnApplication No.: 15/737,052Docket No.: 0465-6381PUS1Reply to Office Action of February 4, 2020Page 4 of 10when the new task relates to a first one of a plurality of the groups, based on the first information and the third information, assign the new task to at least one user belonging to the first group among the second user of the mobile terminal and the first user of each of the plurality of the external devices. One would have been motivated to do so in order to produce an optimally scheduled service provider appointment based on the proximity of the service provider to the customer’s geographical location and available time windows (Stevens, [0034]). By incorporating Stevens into the invention of Jaythani, one would have been able to avoid giving customers large time windows to expect a service provider with little assurance that they will actually arrive during the period provided, which is done by 

Regarding claim 5, the combination of Jaythani and Stevens teaches all the limitations of claim 1 above.
Jayanthi further teaches wherein the processor is further configured to: when the new task is assigned to the second user of the mobile terminal, detect a completion of th(paragraph [0047-0049] teach tracking the first mobile device user’s location at waypoints along the route (i.e. third information) and prompting the user to provide a task completion response (i.e. second information), wherein paragraphs [0066-0067] teaches the user can provide status information or indicate completion of a task on the task screen; see also: [0022]), and when the completion of th(Fig. 3 and paragraphs [0066-0067] teaches the user can indicate completion of a task on the task screen; see also: [0047]).

Regarding claim 6, the combination of Jayanthi and Stevens teach all the limitations of claim 5 above.
Jaythani further teaches wherein the processor is further configured to: when the completion of th(paragraph [0046] teaches the user inputs whether or not they completed the task, wherein paragraph [0037] teaches the notifications can be sent by textual message from the first mobile device; see also: [0043]), control the display to display the indicator indicating the completion of the new task on the execution screen (Fig. 3 and paragraphs [0066-0067] teach the task can be indicated as being done such as in  Fig. 3, “DONE” “353,” on the task screen of the mobile device).  

Regarding claim 13, the combination of Jaythani and Stevens teaches all the limitations of claim 1 above.
	Jaythani further teaches wherein the third information includes at least one of information inputted by the second user on registering the new task via the schedule management application, or information extracted from information previously stored in a memory (paragraphs [0029-0031] teach the customer can create and edit task information, including delivery and pickup schedules (i.e. third information), which can be saved locally, then communicated to the user of the second mobile device (i.e. information previously stored in a memory), and wherein the task is created in a PIM (personal information manager), which in paragraph [0032] the PIM is a personal information manager that provides the information associated with the task to the second mobile device (i.e. schedule management application)).  

Claims 3, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jaythani et al. (US 20150179000 A1) in view of Stevens et al. (US 20160140507 A1) and further in view of Sweeney et al. (US 20150161554 A1).

Regarding claim 3, the combination of Jaythani and Stevens teaches all the limitations of claim 1 above.
	Jaythani further teaches wherein the processor is further configured to: control the wireless communication circuit to transmit the second(paragraphs [0048-0049] teach the first mobile device is configured to interact over a telecommunications network with the coordination server in order to determine if the user is going on a regular scheduled route and their location relative to the given tasks, and wherein paragraph [0021] the first mobile device can communicate with the coordination server (i.e. external server) or directly with the customer mobile device).
in accordance with a change of the second information over a preset level or a preset period, controlling the wireless communication circuit to transmit a signal including a matter of the change of the second
	From the same or similar field of endeavor, Sweeney teaches in accordance with a change of the second information over a preset level or a preset period (paragraphs [0044-0045] teach the pickup determination component can identify candidate drivers that are providing a transport request for another individual, wherein the destination is within a threshold distance (i.e. preset level) or threshold estimated travel time (i.e. preset period) from the pickup location, wherein paragraph [0061], upon said determination, the system can transmit an invitation the driver for the pickup request), 
controlling the wireless communication circuit to transmit a signal including a matter of the change of the second(paragraph [0062] teaches the driver device can notify the request manager (i.e. external server) by transmitting a message that changes the driver status to that of selected for the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jayanthi and Stevens to incorporate the teachings of Sweeney to include in accordance with a change of the second information over a preset level or a preset period, controlling the wireless communication circuit to transmit a signal including a matter of the change of the second

Regarding claim 7, the combination of Jaythani and Stevens teaches all the limitations of claim 5 above.
	Jaythani further teaches a location information processor configured to obtain location information of the mobile terminal (paragraph [0024] teaches the first mobile device comprises a global i.e. mobile terminal)). 
However, Jaythani does not explicitly teach wherein when the mobile terminal stays at a place related to th
From the same or similar field of endeavor, Sweeney further teaches wherein when the mobile terminal stays at a place related to th(paragraph [0044] teaches the driver with the service state of en route or tentative pickup can be considered for requests if the driver satisfies a criteria, such as in paragraph [0046] the in-use state has been previously dropped off based on the time of day (i.e. third information); see also: [0048]), 
the processor is further configured to detect the completion of th(paragraph [0046] teaches the system can tell that a user has been dropped off (i.e. completion of the registered schedule); see also: [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jaythani and Stevens in order to incorporate the teachings of Sweeney to include wherein when the mobile terminal stays at a place related to th

Regarding claim 9, the combination of Jaythani and Stevens teach all the limitations of claim 1 above.
Jaythani further teaches a location information processor configured to obtain location information of the mobile terminal (paragraph [0024] teaches the first mobile device comprises a global positioning system receiver circuitry that is used to track the location of the mobile device (i.e. mobile terminal)), wherein when the new task is assigned to the second user of the mobile terminal (paragraph [0023] teaches assigning the first user of the first mobile device to a set of tasks).
However, Jaythani does not explicitly teach the mobile terminal is located in a preset range from a place related to th
From the same or similar field of endeavor, Sweeney teaches the mobile terminal is located in a preset range from a place related to th(paragraph [0045] teaches the pickup determination component can identify candidate drivers that are a predefined distance of the pickup location and are within an estimated travel time from the pickup location, wherein paragraph [0048] the estimated travel time is based on the date and time of the pickup (i.e. third information)), the processor is further configured to control the display to display a notification message on the display to lead an execution of the new task (paragraph [0049] teaches that if the driver is within the estimated distance and estimated travel time from the destination based on the threshold distance, then the driver is identified as being a candidate for providing transport for the request, wherein paragraph [0069] the driver can receive an invitation message to accept the transport request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jaythani and Stevens to incorporate the teachings of Sweeney to include the mobile terminal is located in a preset range from a place related to th

	Regarding claim 10, the combination of Jaythani and Stevens teaches all the limitations of claim 1 above.
However, Jayanthi does not explicitly teach wherein the processor is further configured to: compute a priority of a user appropriate for handling th
From the same or similar field of endeavor, Sweeney teaches wherein the processor is further configured to: compute a priority of a user appropriate for handling th(paragraph [0058] teaches prioritizing and ranking the drivers based on the driver’s active distance from the requester’s current location (i.e. first information), as well as in paragraph [0059] the drivers are prioritized based on user preferences (i.e. second information), and wherein paragraph [0048] the estimated travel time is based on the date and time of the pickup (i.e. third information); see also: [0060, 0068]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jaythani and Stevens to incorporate the teachings of Sweeney to include wherein the processor is further configured to: compute a priority of a user appropriate for handling th

Regarding claim 11, the combination of Jaythani, Stevens, and Sweeney teaches all the limitations of claim 10 above.
	However, Jaythani further teaches wherein the processor is further configured to: re-receive the first information via the wireless communication circuit, and when the priority of the user appropriate for handling the new task among the first user and the second user is changed based on the re-received first information, the second information, and the third information, change a user to handle the new task based on the changed priority.
	From the same or similar field of endeavor, Sweeney further teaches wherein the processor is further configured to: re-receive the first information via the wireless communication circuit, and when the priority of the user appropriate for handling the new task among the first user and the second user is changed based on the re-received first information, the second information, and the third information (paragraph [0084] teaches the optimization process can calculated and recalculate the drivers assigned to the transport requests based on the changes to the number of candidate drivers, wherein paragraph [0078] the optimization logic can be implemented by adjusting input parameters related to the driver pairings, wherein paragraph [0093] teaches the parameters are based on the prioritization of the drivers, and wherein paragraph [0048] the estimated travel time is based on the date and time of the pickup (i.e. third information)), 
change a user to handle the new task based on the changed priority (paragraph [0117] teaches the driver can be reassigned for a particular transport request based on the group optimization determinations, wherein paragraph [0093] the drivers are optimized based on their prioritization; see also: [0078, 0084]).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jaffe (US 20150371157 A1) discloses in at least paragraphs [0040-0041] arranging a transportation service for a service provider and customer based on a recommended itinerary time
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683